DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with C. Brown on 07/18/2022 and made of record (see attached interview summary) and it is also noted that the suggestions made by the examiner to advance prosecution were adopted thereby placing the claims in condition for allowance.
It is noted that the instant examiner's amendment is based on applicants' claims filed on 07/11/2022.
The application has been amended as follows: 
	Replace claim 6 with -- A broadband optical sensor comprising the graphene nanostructure according to claim 1. - -
STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
	The most pertinent prior art known to the Examiner is listed on the attached forms PTO-892 and 1449.  As shown by Surendranath, Du, Duvall and the newly-found reference by Li, the close prior arts of record, graphene nanostructures functionalized with pyrazine are well-known.  Li discloses pyrazynil groups attached to a layered structure such as graphene but fails to discloses the specific CN or Br groups in the attached moiety. However, none of the prior art of record including Surendranath, Du, Duvall and Li provides sufficient suggestion or motivation to arrive at a graphene nanostructure with the specific bonding schematics for the attachment of the pyrazine to the graphene, the incorporation of the CN or Br group and the absorbance values as required in the present claims.  Also, it would not have been obvious to a skilled artisan to select the specific components among the encyclopedic listing of available components to arrive at the claimed (see pp 4-10 of applicant’s arguments filed on 07/11/2022 for a detailed analysis).  Accordingly, the claimed invention, as a whole, would not have been obvious to one of ordinary skill in the chemical art. None of the prior art of record teaches, discloses or suggests graphene nanostructures with a direct bonding of the pyrazine and the specific chemical and optical components in the manner as those recited the present claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI V NGUYEN whose telephone number is (571)272-6965.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571.272.1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	
	/TRI V NGUYEN/               Primary Examiner, Art Unit 1764